 

Exhibit 10.13

Donnelley Financial Solutions

Annual Incentive Plan

(Effective February 14, 2017)

OVERVIEW

The Donnelley Financial Solutions Annual Incentive Plan (the “Annual Incentive
Plan” or the “Plan”) is designed to promote the growth and profitability of
Donnelley Financial and its subsidiaries with incentives to reward and enhance
the retention of eligible employees. Awards are made depending on the Company’s
financial performance and on how well an eligible employee performs against
individual objectives that link to and support Donnelley Financial’s strategic
and financial priorities.

The Plan is a sub-plan of the Donnelley Financial Solutions, Inc. 2016
Performance Incentive Plan (the “2016 PIP”) and is subject to all of the
performance conditions established pursuant to the 2016 PIP and the limitations
set forth therein. With respect to participants who are subject to
Section 162(m) of the Internal Revenue Code, as amended (the “Code”), to the
extent that any term of the Plan conflicts with the terms of the 2016 PIP, the
terms of the 2016 PIP will apply. Notwithstanding anything herein to the
contrary, no award may be made under this Plan  to a Covered Person (as defined
below) with respect to any Plan Year if the pre-established performance goal
(which is  based on one or more of the “performance goals” listed in Section
II.2 of the 2016 PIP and which is intended to cause awards under this Plan to
Covered Persons to constitute performance-based compensation within the meaning
of Section 162(m) of the Code) is not met and certified by the Committee as
described below.  

The Compensation Committee of the Board of Directors (the “Committee”)
administers the Plan. The Committee has authority to establish rules and
regulations for the Plan’s implementation and administration, including the
authority to impose limitations and conditions, with respect to competitive
employment or otherwise, that are not inconsistent with the Plan’s purposes.

PARTICIPATION

Eligibility is limited to officers selected by the Committee and other key
management employees designated as eligible by position in the organization
(“eligible participant” or “participant”).

TARGET AWARD PERCENTAGE AND PLAN FUNDING

Each eligible participant’s target incentive opportunity under the Annual
Incentive Plan is a percentage of such participant’s base salary as of December
31 of the Plan Year, or such other amount as determined by the Committee. This
is referred to as the “Target Award Percentage” and will be communicated to
eligible participants annually. Eligible wages do not include disability benefit
payments. The “Plan Year” for any year is the calendar year.  

The portion of any Target Award Percentage that is dependent upon achievement of
corporate or business unit financial objectives (the “Financial Objective
Percentage”) and the portion that is dependent upon achievement of non-financial
objectives (the “Non-Financial Objective Percentage”) will be determined by the
Committee and will be communicated to eligible participants annually.

FINANCIAL OBJECTIVES AND PLAN FUNDING

Subject to the performance conditions established under the 2016 PIP and the
limitations set forth therein, the Company must fund the Plan for a Plan Year
for participants to receive an award based on corporate financial objectives
(the “Corporate Financial Objectives”) or business unit financial objectives
(the

 

--------------------------------------------------------------------------------

 

“Business Unit Financial Objectives”) for that Plan Year. The decision whether
or not to fund all or part of the Plan for a particular Plan Year, as well as
the Plan’s funding level, is made by the Committee in its sole discretion based
on the Corporate and Business Unit Financial Objectives pre-established by the
Committee, which financial performance objectives must be based on one or more
of the “performance goals” listed in Section II.2 of the 2016 PIP. The Committee
will separately adopt such Corporate and Business Unit Financial Objectives
(which may not be amended following their adoption) prior to 90 days after the
beginning of each Plan Year.  

Plan funding is based upon the Company’s corporate and business unit actual
financial performance for the Plan Year against the pre-established Corporate
and Business Unit Financial Objectives.  If the Committee determines that the
Corporate or Business Unit Financial Objectives have been met, the Plan will be
funded with respect to the applicable financial objectives. In the event the
Corporate or Business Unit Financial Objectives have not been met, the Plan will
not be funded with respect to the applicable financial objectives.  

If the Company funds the Plan with respect to a financial objective, awards will
be made to eligible participants for that financial objective based upon the
Plan funding level up to 200% of the participant’s Financial Objective
Percentage (or such other percentage as determined by the Committee). The
Committee will determine the percentage of the participant’s Target Award
Percentage to be paid out based upon the participant’s Financial Objective
Percentage and the Plan’s funding level; such percentages will be communicated
to the participant. Eligible participants will only receive awards with respect
to Financial Objectives assigned to such participant (e.g., if a Business Unit
Financial Objective funds, only participants with such Business Unit Financial
Objective will be eligible for awards based on the funding).

Any actual award made under the Annual Incentive Plan based on the Financial
Objective Percentage can range from 0% to 200% of the Financial Objective
Percentage (or such other percentage as determined by the Committee), depending
upon the Plan’s funding level; provided, however, that the Committee shall have
the discretion to determine the actual amount of any Financial Objective award
paid to a participant under the Plan but may only exercise “negative discretion”
to reduce (not increase) the amount of the award payable to a person who is a
“covered employee,” as defined in Section 162(m) of the Code (a “Covered
Employee”).  

NON-FINANCIAL OBJECTIVES AND PLAN FUNDING

Non-financial objectives are established for each participant each Plan Year to
support Donnelley Financial’s strategic and financial priorities. A
participant’s non-financial objectives are determined each year in consultation
with the participant and his or her manager and are communicated to the
participant in writing as part of the objective goal-setting
process.  Achievement of non-financial objectives will be made in the
Committee’s discretion in consultation with management, the Committee will
determine the percentage of the participant’s Target Award Percentage to be paid
out based upon the participant’s Non-Financial Objective Percentage and the
Committee’s determination of whether a participant has attained, in whole or in
part, the participant’s non-financial objectives for a Plan Year, shall be final
and binding.  

Any actual award made under the Annual Incentive Plan based on the Non-Financial
Objective Percentage can range from 0% to 100% of the Non-Financial Objective
Percentage (or such other percentage as determined by the Committee), depending
upon the participant’s achievement of non-financial objectives; provided,
however, that the Committee shall have the discretion to determine the actual
amount of any Non-Financial Objective award paid to a participant under the Plan
but may only exercise “negative discretion” to reduce (not increase) the amount
of the award payable to a Covered Employee.

~ 2 ~

--------------------------------------------------------------------------------

 

AWARD AMOUNT AND PAYMENT

Awards are paid following the Plan Year after the Committee has certified the
achievement of Financial Objectives under the 2016 PIP and the Plan funding
decisions and non-financial objective performance measurements have been made.
Except as otherwise provided herein, or by the Committee, at any time prior to
the end of such Plan Year, any award to be paid under the Plan shall be paid to
recipients within 2 1/2 months after the end of the Plan Year (i.e., by the
following March 15). A participant must be on the payroll of the Company as of
the date of payment of the award to receive an award. Special provisions apply
to retirees and in the case of a participant’s death or Disability. (Please
refer to the Changes in Employment Status section of this document for details.)

The Committee also has discretionary authority to increase or decrease the
amount of the award otherwise payable if it determines that an adjustment is
appropriate to better reflect the actual performance of the Company, business
unit and/or the participant; provided, however, that the Committee may not
increase the amount of the award payable to a person who is a “covered
employee,” as defined in Section 162(m) of the Code, to an amount in excess of
the amount earned under the 2016 PIP; and provided further, however, the
Committee has discretionary authority to decrease the amount of the award
otherwise payable at any time for any person designated as an executive officer
of the Company for purposes of Section 16 of the Securities Exchange Act of
1934.  Additionally, the Committee has discretionary authority to reduce the
amount of the award otherwise payable if it determines that any participant
engaged in misconduct.

BENEFITS AND TAX TREATMENT

Award payments are subject to applicable deductions, including social security
taxes and federal and applicable state and local income tax withholding.

The treatment of award payments as compensation for purposes of other Donnelley
Financial employee benefits plans is determined by the terms of the applicable
plans.

CHANGES IN EMPLOYMENT STATUS

A.

PROMOTIONS, DEMOTIONS, TRANSFERS, CHANGES IN ASSIGNMENT

If a participant is promoted, demoted, transferred to or between business units
or from corporate during the year, any award payout normally will be calculated
by prorating the payouts for each eligible position based on the Target Award
Percentage and the time assigned to that position.

B.

NEW HIRE

Employees hired on or prior to September 30th of the Plan Year shall be eligible
to participate in the Annual Incentive Plan in the year of hire for the prorata
portion of the Plan Year in which they are employed if designated. Eligible
employees hired after September 30th of the Plan Year shall not be eligible to
begin participation in the Plan until the following Plan Year, except for those
who receive approval for participation from the Company’s Chief Human Resources
Officer.

~ 3 ~

--------------------------------------------------------------------------------

 

C.

RETIREMENT, DEATH or DISABILITY

A participant’s retirement*, death, or Disability** during a Plan Year or prior
to the payment date will not disqualify a participant from eligibility to
receive a pro rata award based on the Committee’s determination of the Plan’s
funding level (including the achievement of any performance goals intended to
satisfy the performance-based exception under Section 162(m)), the participant’s
Personal Objective Percentage and achievement of the participant’s personal
objectives, each as determined by the Committee in its discretion.

*

For purposes of the Plan, “retirement” generally means (i) retirement at age 65,
or (ii) retirement at or after age 55 with 5 or more years of continuous
service.

**

For purposes of the Plan, “Disability” means disability as defined as in the
Company’s long-term disability policy as in effect at the time of the
participant’s disability.

D.

OTHER TERMINATION

If participant’s employment terminates for reasons other than retirement (as
defined above), death, or Disability (as defined above) prior to the end of the
Plan Year, no award shall be payable.

ADMINISTRATION

The Committee has full discretionary authority to administer the Plan, including
the authority to determine the performance achievement attained under the Plan.
The Committee may delegate to members of Donnelley Financial’s management the
authority to administer the Plan and determine performance under the Plan.

Donnelley Financial retains the right to amend or terminate the Plan at any
time; provided however that awards for any plan year may not be amended or
terminated after the completion of such Plan Year except in cases of misconduct
of the participant.

Questions regarding the Plan should be directed to the Donnelley Financial Human
Resources Department.

~ 4 ~